         Case 1:18-cv-00566-LM Document 69 Filed 03/25/21 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


Margaret Kris

     v.
                                                Case No. 18-cv-566-LM
Dusseault Family Revocable Trust
of 2017 et al




                                    ORDER


     After due consideration of the objection (doc. no. 65)

filed, I herewith approve the Report and Recommendation of

Magistrate Judge Andrea K. Johnstone dated February 19, 2021.

     The court notes that it intends to address the issues

raised in the new motions (doc. nos. 66, 67, 68) in a separate

order.


                                         ____________________________
                                         Landya B. McCafferty
                                         Chief Judge

Date: March 25, 2021


cc: Margaret Kris, pro se
    Brian Shaughnessy, Esq.
